UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4699



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DESMAL ALBRIGHT HAIRSTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-121)


Submitted:   May 13, 1999                     Decided:   May 20, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Stanley Powell, Arlington Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Andrew James McKenna, Special Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Desmal Hairston appeals his conviction by a jury for operating

a motor vehicle while an habitual offender under the Assimilated

Crimes Act, 18 U.S.C.A. § 13 (West 1994 & Supp. 1999) and Va. Code

Ann. § 46.2-357(B)(3) (Michie 1998).   Hairston contends that the

district court erred in denying his motion to suppress evidence

obtained as a result of an illegal search and seizure.   We conclude

that the district court properly found that the search and seizure

conducted on a closed military base was proper.   See United States

v. Jenkins, 986 F.2d 76, 78 (4th Cir. 1993).       Accordingly, we

affirm Hairston’s conviction and sentence.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                2